    CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 1 of 26




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



Dawn Brenner and Kathy Brenner, as co-trustees
for the heirs and next of kin of Dylan Brenner,

              Plaintiffs,                             Case No. 18-cv-02383 (NEB/ECW)

       v.

Danielle Sue Asfeld, in her individual capacity,
Amanda Nowell, in her individual capacity,
Christina Leonard, in her individual capacity,
Janell Hussain, in her individual capacity,
Todd Leonard, in his individual and official capacities,
Rebecca Lucar, in her individual capacity,
Denny Russell, in his individual capacity,
Wes Graves, in his individual capacity,
James Rourke, in his individual capacity,
MEnD Correctional Care, PLLC, and Sherburne County,

              Defendants,


Memorandum of Law in Support of Plaintiffs’ Motion to Compel Discovery and for
  Other Relief from MEnD Correctional Care, PLLC and Todd Leonard, M.D.


                                       Introduction

       Plaintiffs bring this third motion to compel because it is clear that MEnD

Correctional Care, PLLC (“MEnD”) and Todd Leonard, M.D. (“Dr. Leonard”) do not

take their discovery obligations seriously. They will attempt to distract this Court from

the substantive discovery obligations they have failed to meet by attempting to litigate the

meet and confer process. The record in this case and the growing public record reflect

that—be it due to a lack of diligence or deceit—their representations cannot be trusted.
     CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 2 of 26




Plaintiffs’ motion to compel the forensic examination should be granted, and the sanction

must be severe enough that MEnD meets its discovery obligations here and in its

mounting pile of federal litigation. Even if the Court determines that sanctions are not

warranted, the showing here is strong enough to warrant forensic inspection to ensure

compliance.

                                       Background

       Plaintiffs have extensively briefed this matter before the Court on multiple

occasions and will forego an extensive recitation of the substantive factual allegations. In

short, this matter involves Dylan Brenner (“Brenner”), a post-trial detainee, committing

suicide while detained at the Sherburne County Jail on October 7, 2017. MEnD was the

private correctional medical company providing services at the Jail. Dr. Leonard is

MEnD’s owner, and was at all material times the only medical doctor employed by

MEnD throughout all of the 30+ Minnesota counties where MEnD provides correctional

services.

A.     MEnD’s documented history discovery non-compliance

       MEnD’s false representations regarding the discovery in its possession started

over one year ago. In response to Plaintiffs’ First Set of Combined Requests for

Production of Documents Request No. 1, on April 26, 2019 MEnD responded at follows:

       REQUEST NO. 1. A complete, certified copy of all of Brenner’s medical
       records and all electronically stored documents and communications
       regarding Brenner in your possession.

       RESPONSE: MEnD Defendants object to this Request to the extent it
       seeks confidential information protected by the attorney-client privilege and
       the work product doctrine. Notwithstanding these objections and subject to


                                             2
    CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 3 of 26




       them, the MEnD medical records regarding Brenner, which are already in
       your possession, are the only documents in MEnD’s possession relating to
       Brenner, outside of those documents provided by Plaintiffs and Sherburne
       County during this litigation.1

Plaintiffs have since demonstrated the falsity of this representation, as MEnD has

produced—only after Court Order—emails and Brenner’s electronic medical record from

MEnD’s eMDs electronic medical recordkeeping system that specifically address

Brenner’s detentions and suicidality. There were far more documents than the handful of

medical records Plaintiffs initially obtained prior to the start of this litigation.

       When Plaintiffs served their First Set of Combined Requests for Production of

Documents on February 22, 2019, Plaintiffs instructed the MEnD Defendants to identify

any documents that had been destroyed.2 The MEnD Defendants identified no

documents as having been destroyed.3

       1.      MEnD withheld Brenner’s electronic medical record file and then
               failed to comply with this Court’s January 24, 2020 Order.

       Only after conducting the deposition of defendant Christina Leonard on September

24, 2019, Plaintiffs learned that MEnD maintained additional medical information on the

eMDs system. This resulted in Plaintiffs demanding that MEnD produce screenshots of

Brenner’s eMDs system, as called for by Request No. 1, to which MEnD’s counsel

represented that MEnD would produce the screenshots.4 On December 13, 2019, MEnD

produced only one screenshot of Brenner’s eMDs system, which was covered by an


1
  ECF Doc No. 87-1 at 55.
2
  Declaration of Jeffrey S. Storms Dec. (8/31/20) (“Storms Dec.”) Ex. 1 at 2-3.
3
  See ECF Doc No. 87-1 at 55.
4
  Storms Dec. Ex. 2.

                                                3
    CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 4 of 26




electronic “sticky note.”5

       MEnD refused to remove the sticky note and provide Plaintiffs with (what MEnD

inaccurately represented was all of) Brenner’s electronic medical record file until the

Court issued its January 8, 2020 Order, which stated in part:

         e.    The MEnD Defendants must produce a high-quality, unobstructed
               screenshot of every page of Dylan Brenner’s electronic medical
               record file or make the medical software available for inspection by
               Plaintiffs on or before January 24, 2020, or a date and time
               otherwise agreed by MEnD and Plaintiffs.6

Jan. 8, 2020 Order, ECF Doc. No. 100 at 2. At hearing, MEnD had no plausible

explanation as for why the one screenshot for the medical record was produced with the

sticky note:

       THE COURT: So why is there a sticky note on this? Why is there a sticky
       note on Exhibit V? Why was it produced with a sticky note?

       MS. NEARING: I will concede that I don't have a full answer to that.7

MEnD produced 31 pages of eMDs screenshots on January 24, 2020. It was Plaintiffs’

understanding that MEnD had fully complied with the Court’s Order. Plaintiffs were

wrong.

       Notably, underneath the sticky note that obstructed the one page of medical

records, it identified under Brenner’s “Current Problems” that he was a “suicide risk.”8

Plaintiffs brought a second motion to compel. At oral argument, MEnD’s counsel



5
  ECF Doc No. 87-2 at 293.
6
  Order (Jan. 8, 2020), ECF Doc. No. 100 at 2.
7
  Transcript (Jan. 7, 2020), ECF No. 106 at 22:11-15.
8
  ECF No. 128.

                                             4
      CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 5 of 26




inferred that this information was added after Brenner committed suicide:

                I will point out for the Court, if you do look at Document 128, where
         Mr. Storms was asserting that we were – or MEnD was deliberately hiding
         information that shows that Mr. Brenner was a suicide risk, well, also the
         very first item on that Current Problems list is “Hanging self.”

                 And this goes to something that the director of nursing has
         represented, and she is scheduled to be deposed as well and will explain,
         like, often electronic medical records where things are blown in after the
         fact; and the e-mail that we were talking about, even she surmised way
         back then that that was the case.9

The inference that Brenner’s identification in the eMDs system was “blown in after the

fact” proved to be objectively false with respect to Brenner’s “suicide risk.”

         Due to COVID concerns, Diana VanDerBeek’s (director of nursing) deposition

was re-scheduled for June 24, 2020. Any reasonable person would have understood that

an obvious area of inquiry at her deposition would address when the “suicide risk”

designation was placed in Brenner’s “Current Problems.” On June 22, 2020, five months

after the Court’s first discovery order and over a year after the discovery was requested

and should have been produced pursuant to Request No. 1, Plaintiff received an

additional eMDs screenshot from MEnD clearly reflecting that Brenner was first

identified as a “Suicide Risk” on July 30, 2016, unlike the “Hanging self” entry that was

entered after-the-fact on October 7, 2017.10

         MEnD’s counsel expressly represented to Plaintiffs that this was the only

screenshot missing from the Court-ordered production: “This one was the only page



9
    Transcript (3/6/20), ECF No. 140 at 30:18-31:3.
10
     Storms Dec. Ex. 3.

                                               5
     CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 6 of 26




missing.”11 The timing of the “suicide risk” entry is critical because it goes to the core of

Plaintiffs’ deliberate indifference allegations against the MEnD Defendant, i.e., MEnD

employees knew that Brenner had serious medical needs and was specifically at risk for

suicide. Despite the critical nature of this previously undisclosed information, Plaintiffs

gave MEnD the benefit of the doubt, and did not seek Court action for this untimely

disclosure. Surely, MEnD had now complied with the Court’s January 8, 2020 Order.

But it did not.

       Following the June 24, 2020 deposition of Diana VanDerBeek, Plaintiffs’ counsel

grew concerned that the June 22, 2020 production was not the only screenshot from the

eMDs file that MEnD failed to produce. On June 25, 2020, Plaintiffs informed MEnD

that it intended to conduct an in-person inspection of Brenner’s eMDs file.12 The

inspection was eventually scheduled for August 14, 2020. On August 12, 2020, Plaintiffs

received an email from MEnD’s counsel stating, in relevant part: “I have become aware

of a few screen shots from certain links in Dylan Brenner’s eMDs record that Diana

vanDerBeek will be able to show you during Friday’s inspection of his file.”13

       Like the untimely produced June 22, 2020 screenshot, the screenshots produced on

August 12, 2020 contained highly significant information, expressly addressing

Brenner’s serious medical needs.14 The most critical additional screenshots that MEnD




11
   Id.
12
   Storms Dec. ¶ 6.
13
   Id.
14
   Storms Dec. Ex. 4.

                                              6
      CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 7 of 26




previously failed to produce reflected as follows:15




15
     Storms Dec. ¶ 8.

                                             7
      CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 8 of 26




These screenshots, which MEnD should have produced a year ago and certainly by

January 24, 2020 after the Court’s Order, identify “suicidal ideations” related to Brenner

at least 12 times, and they were seemingly only produced because Plaintiffs noticed the

inspection.

         At the inspection, Plaintiffs’ counsel were able to observe and document the

opening of Plaintiffs’ eMDs file. The inspection revealed that Brenner’s eMDs file does

not open with a sticky note obstructing the Health Summary screen, which reflected

Brenner’s current problem of a suicide risk.16 That sticky note had to be intentionally



16
     Storms Dec. ¶ 9.

                                              8
      CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 9 of 26




opened and placed there, as effectively admitted to by MEnD’s counsel: “When we did a

test run of the eMDs system on a laptop in advance of the inspection, the opening page

did not have the sticky note on it. Ms. Vanderbeek could not explain why, although she

noted that eMDs can be inconsistent at times…”17

         Frankly, it remains shocking that Plaintiffs were required to go through motion

practice to reveal the contents under the sticky note, and then were forced to conduct an

inspection in the face of repeated representations that MEnD satisfied its Court-ordered

discovery obligations.

         2.     MEnD failed to disclose emails specifically related to Brenner’s
                October 6 and 7, 2017 treatment (or lack thereof), suicidality, and
                MEnD’s investigation into Brenner’s suicide.

         MEnD came before this Court on January 7, 2020 and represented that the only

email account MEnD had searched was Diana VanDerBeek’s (“VanDerBeek’s”). See,

e.g., Transcript (1/7/20) at 26:23 – 27:4 (“I just was simply going to address the fact that

Diana VanDerBeek did investigation and interviewed with employees, as well as the

same employees who were deposed, to see if there were any e-mail correspondence

specific to Dylan Brenner outside of the sort of e-mails that we've produced that are

indicative of Diana VanDerBeek's correspondence to the various individuals.”).

         Despite MEnD’s representations that VanDerBeek had conducted an investigation

and that her emails had been searched, only after the Court’s January 7, 2020 Order did

MEnD disclose one of the most important documents in the case—an October 11, 2017



17
     Storms Dec. Ex. 5.

                                              9
     CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 10 of 26




email from Diana VanDerBeek to Todd Leonard and Christa Marchessault.18 That email

discusses and attaches a screenshot depicting Brenner’s current suicide flag from

Sherburne County’s Pro-Phoenix system, and implicates at least two other MEnD

employees in Brenner’s care, Brittany Bohn and Kristina Bauman. Prior to that email,

neither of those MEnD employees had ever been disclosed previously as being involved

in Brenner’s care, nor did MEnD previously disclose its employees’ cognizance of

Brenner’s current suicide flag on the Pro Phoenix system. MEnD failed to disclose this

email despite the fact that it was obviously responsive to Request No. 1.

       Had MEnD’s initial representations about its search for emails prior to the Court’s

January 7, 2020 Order been accurate, that critical October 11, 2017 email would have

been disclosed. Diana VanDerBeek claimed that her initial email search included a

search for Brenner’s initials, i.e., DB. 19 Yet, the October 11, 2017 email from

VanDerBeek included “DB” in the subject line.20 Still, that responsive and highly

relevant email was not disclosed until the Court’s January 7, 2020 Order.

       3.     MEnD misrepresented the existence of quarterly reports.

       In addressing this motion, the Court should also be mindful of the fact that MEnD

previously misrepresented the existence of quarterly reports for the counties it serves

throughout Minnesota. In a February 13, 2020 email, MEnD’s counsel stated: “Quarterly

reports as previously produced are unique to Sherburne County; MEnD does not create



18
   ECF Doc. No. 126.
19
   Storms Dec. Ex. 6, VanDerBeek Dep. at 240:12 – 241:10.
20
   ECF Doc. No. 126 at 2.

                                             10
     CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 11 of 26




the same type of reports (that is, reports that would contain information on inmate

suicides) for other counties with which it contracts.”21 It was only after Plaintiffs’

counsel obtained third-party subpoenaed documents regarding MEnD’s policies

reflecting the existence of quarterly reports at other MEnD jails,22 and very precise

questioning from the Court, that MEnD conceded the existence of these documents,

contrary to its express prior representations:

              THE COURT: Does MEnD have quarterly reports for jails other
              than Sherburne?

              MS. NEARING: Yes.

              THE COURT: Okay. So some quarterly reports haven’t been
              produced as well?

              MS. NEARING: Correct.23

       4.     MEnD failed to preserve the emails of former employees.

       As part of the Court’s January 7, 2020 Order, MEnD was required to produce

emails of MEnD employees working at the Sherburne County Jail from October 6 and 7,

2017, and any emails specifically related to Brenner. As discussed above, only after that

Order did MEnD produce critical emails specifically related to Brenner. Correspondence

from MEnD’s counsel reflects no search was made in earnest for such emails until the

Court issued its Order, and that multiple responsive emails would have been deleted

because no diligent search or preservation tactics were employed prior to the January 7,



21
   ECF Doc. No. 122.
22
   Transcript (3/6/20), ECF No. 140 at 30:18-31:3.
23
   Id. at 41:25 – 42:5.

                                                 11
     CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 12 of 26




2020 Order:

       With respect to emails, MEnD was able to access the current employees
       covered by the Order. MEnD no longer has access to emails of former
       employees. MEnD contacted its IT support company to determine whether
       it could access the emails from former employees. The IT vendor advised
       that once the email account for an employee is deactivated/deleted as a
       user, they can only reactive (sic) the account within 30 days, otherwise they
       are unable to recover or regain those emails.24

MEnD has not represented that it has made a forensic search in an effort to find any

destroyed emails.

       5.     Dr. Leonard, as MEnD’s 30(b)(6) designee was unprepared to
              provide competent testimony regarding MEnD’s efforts to
              search for emails and other responsive electronic information in
              this litigation.

       Plaintiffs noticed, in part, the following categories of inquiry for the 30(b)(6)

deposition of MEnD:

              30.    The steps, actions, and efforts MEnD took to preserver
                     documents and other information relative to Dylan Brenner.

              31.    The steps, actions, and efforts MEnD took to search for and
                     retrieve documents and other information responsive to
                     discovery requests in this lawsuit.25

Dr. Leonard was woefully unprepared to provide this testimony.26 MEnD has admitted

that Dr. Leonard’s testimony was insufficient, and its position with respect to this motion

is that Plaintiffs should simply depose Dr. Leonard again. Dr. Leonard could not even

testify as to whether he ever personally searched his own emails for responsive emails



24
   Storms Dec. Ex. 7.
25
   Storms Dec. Ex. 8.
26
   Storms Dec. Ex. 9, T. Leonard Dep. at 80:10 – 93:17.

                                             12
     CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 13 of 26




and information, despite being an individually named defendant.27 Dr. Leonard, for

example, could not testify if he had ever searched for the segregation notice he received

from Sherburne County Correctional Officer Rebecca Lucar28 regarding Dylan Brenner

being placed in administrative segregation,29 and it is Plaintiffs’ understanding that Dr.

Leonard and the MEnD Defendants claim that email to have been deleted and destroyed.

B.     The professional competence and veracity of MEnD and Dr. Leonard have
       and will be called into question in other proceedings, including specific
       concerns regarding recordkeeping.

       The Court should be mindful of other matters in weighing the instant discovery

dispute. There are prior or current findings, admissions, and credible allegations that call

into question MEnD’s professional competence and veracity. The concerns about

professional competence and veracity start at the very top with Dr. Leonard, MEnD’s

highest-ranking officer30 and its only employed medical doctor (M.D.) at all times

material hereto. See Lynas v. Stang, No. 18-2301 (JRT/KMM), 2020 WL 4816375, at

*13 (D. Minn. Aug. 19, 2020) (“MEnD’s medical oversight consisted of one part-time

osteopath and one 10%-time medical doctor (Leonard) for the entire MEnD organization

across 30+ institutions in several states… Here, MEnD’s understaffing and lack of

meaningful physician supervision, coupled with reliance on MEnD’s proprietary forms,

colored every interaction Lynas had with the medical system and could allow a

reasonable jury too conclude that MEnD was deliberately indifferent to risk of Lynas’s


27
   Id. at 80:15-20, 82:1-4.
28
   Storms Dec. Ex. 10.
29
   Id.at 80:15-20.
30
   T. Leonard Dep. at 22:11-13.

                                             13
      CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 14 of 26




suicide.”).

         Here, Dr. Leonard was even reluctant to admit the objectively true fact that he was

the only M.D. employed by MEnD in Minnesota at all material times:

         Q. So in Minnesota from January 1, 2016, through December 31, 2017, you
         would have been the only medical doctor providing service on behalf of
         MEnD in Minnesota?

         A. I don't view it that way. I view it as we have a team of medical
         providers, all are independently licensed and able to provide care. So I
         guess I don't categorize it that
         way.

         Q. Well, medical doctor is a very distinct term, correct?

         A. It's an individual term of a medical provider, certainly.

         Q. Well, an MD is a degree you had to obtain?

         A. Correct.

         Q. And a nurse practitioner can't call herself an MD?

         A. No. She can call herself a nurse practitioner and she's able to
         independently provide care just as you would if you went to your local
         family medicine clinic. Most people often see nurse practitioners, physician
         assistants.

         Q. So I understand how you are answering my question, but I want to make
         sure I get an answer to my question. You were the only medical doctor
         providing service on behalf of MEnD in Minnesota from January 1, 2016,
         through December 31, 2017?

         A. With that particular title, correct.31




31
     T. Leonard Dep. at 23:23 – 25:2.

                                                 14
     CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 15 of 26




        1.    Dr. Leonard has been publicly reprimanded, in part, for his poor
              medical recordkeeping practices.

        In May 2011, Dr. Leonard stipulated to a public reprimand by the Minnesota

Board of Medical Practice.32 Dr. Leonard stipulated, in part, to the following findings of

fact:

        c.    A review of Respondent’s practice revealed that, on multiple
              occasions, Respondent authorized narcotics, but failed to document
              objective clinical findings to support the need for ongoing
              medications; failed to document an assessment for his patients’ risk
              of chemical dependency, toxicity, diversion, or suicide; failed to
              document discussion regarding potential side effects of the drugs;
              failed to monitor the efficacy of the medications; failed to implement
              narcotic contracts or conduct biological fluid screens; and failed to
              recognize drug seeking behavior in his patients. Respondent also
              failed to address collateral health concerns or routine health
              maintenance care.

        d.    A review of Respondent’s practice also revealed that Respondent
              failed to appropriately maintain and adequately document his clinic
              records. Respondent’s clinic notes were frequently cursory,
              incomplete, and illegible. Respondent often failed to document a
              diagnosis, adequate patient history, or a rationale for prescribed
              medications. On multiple occasions, Respondent prescribed
              controlled substances for his patients, but failed to adequately
              document the specific name of the medication, authorized quantity, or
              the strength of the medication in the clinic record.33

        2.    Dr. Leonard likely maintained an incredible volume of inaccurate
              records at the Sherburne County Jail regarding patient care and his
              supervision over staff.

        Multiple MEnD medical records for Brenner from October 6 and 7, 2017 reflect

that Dr. Leonard signed those documents as supervisor, which Dr. Leonard admits.34


32
   ECF Doc. No. 87-1 at 33 et seq.
33
   Id. at 34.
34
   See, e.g., T. Leonard Dep. at 114:24 – 115:18; 136:22 – 137:5.

                                            15
     CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 16 of 26




However, Dr. Leonard claims that he did not actually sign those medical records.35

MEnD claims this is a systemic software problem,36 referred to by other deponents as a

glitch.37 Despite the fact that this implicates potentially thousands of patient medical

records at the Sherburne County Jail,                                            , Dr.

Leonard testified that this issue still was not resolved as of the date of his July 8, 2020

deposition.38

       3.       There have been widescale publicly reports of an FBI investigation into
                MEnD and Dr. Leonard’s care of a deceased inmate.

       The Minnesota Department of Corrections has publicly called for an investigation

into the death of Beltrami County inmate Del Shea Perry, who died while he was

supposed to be receiving medical care from MEnD. See “Corrections commissioner calls

for criminal investigation into Beltrami County jail inmate’s 2018 death,” StarTribune

(July 11, 2020), available at https://www.startribune.com/corrections-commissioner-

calls-for-criminal-investigation-into-beltrami-county-jail-inmate-s-2018-

death/571712012/ (last accessed Aug. 31, 2020); see also “Kare 11 Investigates: FBI to

open investigation into Beltrami County inmate’s death,” Kare11.com, (July 15, 2020),

available at https://www.kare11.com/article/news/investigations/beltrami-county-jail-

death/89-9b10af10-3472-41ec-878e-082d04b1a64b (last accessed Aug. 31, 2020); Perry

v. Beltrami County et al, No. 19-cv-02580 (ECT/LIB).



35
   See id.
36
   T. Leonard Dep. at 105:5-10.
37
   ECF Doc. No. 87-2 at 15.
38
   T. Leonard Dep. at 109:6 – 111:20.

                                              16
      CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 17 of 26




         Related to that death, a whistleblower wrote letters to the Department of

Corrections Inspection Unit and Ramsey County Medical Examiner’s Office detailing Dr.

Leonard’s failure to attend to the patient and silence the whistleblower’s concerns:

                When Dr. Leonard got off the phone he told me that he was talking
         with this attorney. He told me that he was sorry that he had forgotten to tell
         me Hardel had died on Sunday night. He told me that Hardel had been
         medically cleared from the emergency room. He told me that they did a
         thorough examination and a CT scan, which showed nothing.

                I told Dr. Leonard that I disagreed that there was nothing wrong. I
         told him that vital signs and ECGs don’t lie—both of which were
         consistently abnormal with Hardel. I also told him that I am very confident
         when it comes to my clinical judgement and that something was very
         wrong with Hardel; he was very sick. Dr. Leonard then told me to not
         jump to conclusions. He then said that jumping to conclusions could
         jeopardize his company.39

“Read the complaint letters filed after Beltrami County Jail inmate’s death,” StarTribune

(July 11, 2020), available at https://www.startribune.com/read-the-complaint-letters-

filed-after-beltrami-county-jail-inmate-s-death/571728011/ (last accessed Aug. 31, 2020)

(emphasis added).




39
     Storms Dec. Ex. 11.

                                               17
CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 18 of 26




  5.




                                 18
      CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 19 of 26




                              The Present Discovery Dispute

         Given MEnD’s discovery conduct in this case, and the consistent, widespread, and

substantial facts and allegations of deliberate indifference and professional incompetency,

Plaintiffs made the determination that MEnD’s representations about the documents in its

possession could not be trusted. There is no evidence that MEnD ever made a diligent

attempt to preserve electronic evidence after Brenner’s suicide, the outset of this

litigation, or recover evidence that was not preserved. Plaintiffs now seek to conduct a

forensic examination of MEnD’s work-station hard drives, Dr. Leonard’s work and

personal computer (which he used for work),43 and MEnD’s servers at the Sherburne

County Jail. Plaintiffs are compelled to seek this discovery in order to ensure full

compliance with Request No. 1, and to potentially recover documents that have been

destroyed that are responsive to Request No 1.

         Through the meet and confer process, Plaintiffs made the following proposal on

August 5, 2020 after conferring with the Court (cleaned up from email to Defendants’

counsel):

         1. Our forensic company, Secure Data, Inc. would clone the MEnD
         server(s) for the Sherburne County jail, the MEnD work station hard drives,
         and Dr. Leonard’s personal hard drives.

         2. Secure Data would search for:



42
43
     Id. at 73:8 – 76:9.

                                             19
      CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 20 of 26




                a. all MEnD to/from emails for October 6, 2017 and October 7,
                   2017
                b. Documents and emails containing the following search terms:
                   Brenner, Dylan Brenner, DB, Dylan James Brenner, 12157,
                          1985
                c. If possible, also a Boolean search for documents and emails for
                   Dylan w/3 Brenner
                d. Metadata reflecting the destruction of such emails/documents

         3. Secure Data will provide all search-responsive documents and emails to
         Larson King for a privilege review

         4. Larson King will provide all non-privileged documents to Plaintiffs with
         a privilege log, and provide the privileged documents to the Court for an in
         camera review, with plaintiff’s ability to submit a letter brief challenging
         any privilege designation on the basis of the privilege log

         5. Any additional non-privileged documents will be provided to Plaintiff’s
         counsel

         6. Plaintiff would ask that the Court require Defendants to pay for the
         searching if responsive documents are found but were not produced.

Secure Data has provided Plaintiffs’ counsel with a letter of intent reflecting such a

search has the ability to be productive.44

         Despite claiming that MEnD and Dr. Leonard have fully complied with its

discovery obligations and has nothing to hide, MEnD and Dr. Leonard refuse to

agree to the forensic examination. Instead, MEnD proposes that Plaintiffs simply

re-depose Dr. Leonard. Putting aside Plaintiffs’ skepticism of Dr. Leonard and

MEnD, Dr. Leonard’s testimony on these topics would provide little utility given

his professed lack of technical expertise. Plaintiffs do not believe this is a

reasonable compromise in light of the body of evidence set forth above. To the


44
     Storms Dec. Ex. 12.

                                              20
     CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 21 of 26




extent MEnD now offers a different opponent, this case has dragged on long

enough due to MEnD’s failure to comply with discovery obligations. MEnD had

ample opportunity to do the job right, and has proven time and again that it either

cannot or will not do so.

                                    Argument

A.     Plaintiffs seek relevant and proportional discovery.

       Federal Rule of Civil Procedure 26 governs the scope of discovery in civil cases.

Parties are permitted to discover “any nonprivileged matter that is relevant to any party’s

claim or defense … Information within this scope of discovery need not be admissible in

evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). “Relevance is ‘construed broadly

to encompass any matter that bears on, or that reasonably could lead to other matters that

could bear on, any issue that is or may be in the case.’” Regents of the University of

Minnesota v. AT&T Mobility LLC, Case Nos. 14-cv-4666, 4669, 4671, 4672 (JRT/TNL),

2016 WL 7972908, at *3 (D. Minn. Dec. 13, 2016) (citing Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978)).

       “Once a threshold showing of relevancy is established by the discovering party,

the resisting party must show specifically how the discovery is not relevant or is overly

broad, burdensome, or oppressive.” University of Minnesota, 2016 WL 7972908, at *3

(citing St. Paul Reinsurance Co., Ltd. V. Commercial Fin. Corp., 198 F.R.D. 508, 511

(N.D. Iowa 2000)). The Court has broad discretion to limit or otherwise handle

discovery matters. See, e.g., U.S. ex rel. Kraxberger v. Kansas City Power and Light Co.,

756 F.3d 1075, 1082 (8th Cir. 2014) (citations omitted).


                                            21
   CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 22 of 26




       Plaintiffs seek information that is relevant to the instant case, as they seek

production of electronically maintained documents and communications specific to

Brenner. Where the information is relevant, the court has the discretion to order forensic

searching where “there is a reasonable possibility amounting to more than conjecture”

and it is “proportional.” Peterson v. City of Minot, Case No. 1:16-cv-271, 2018 WL

5045194, at *6-9 (D.N.D. Oct. 17, 2018) (analyzing relevant standards and compelling

the forensic production). As set forth in Peterson and as routinely recognized by other

courts, and as stated by the Secure Data letter of intent, Plaintiffs’ proposal presents more

than mere speculation that it can obtain relevant information as a matter of technology.

See also Antioch Co. v. Scrapbook Borders, Inc., 210 F.R.D. 645, 652 (D. Minn. 2002)

(“Moreover, it is a well accepted proposition that deleted computer files, whether they be

e-mails or otherwise are discoverable.”) (quoting Rowe Entertainment, Inc. v. The

William Morris Agency, Inc., 205 F.R.D. 421, 427, 431 (S.D.N.Y. 2002) (“stating that

‘[e]lectronic documents are no less subject to disclosure than paper records,’ and only

questioning who should bear the cost of such discovery, especially for back-up tapes or

deleted emails”).

       From a litigation history standpoint, this forensic inspection also presents more

than conjecture about its possibility to obtain relevant information. MEnD has repeatedly

failed to meet its discovery obligations for over a year. It took Court orders for Plaintiffs

to obtain the most basic relevant information, i.e., Brenner’s electronic jail medical file

and emails specifically addressing Brenner’s suicide. Even then, screenshots of the

electronic medical jail file were produced after the Court-ordered deadline and it took


                                              22
   CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 23 of 26




Plaintiffs noticing an inspection for MEnD to produce critical screenshots reflective of

Brenner’s suicidality and his serious medical needs. Moreover, all of this should be

viewed in the context of either established professional incompetence or highly specific

and credible allegations of professional incompetence (and deliberate indifference).

MEnD and Dr. Leonard have exhibited repeated failures with respect to medical

recordkeeping. It is not conjecture for Plaintiffs to assert that MEnD and Dr. Leonard fail

in their discovery and recordkeeping obligations.

       The discovery Plaintiffs seek is proportional. This case involves the wrongful and

unlawful death of a human being. Plaintiffs’ claims are not only that individuals failed

Brenner, but that MEnD has a custom and practice of failing to meet its constitutional

duties towards its inmates. Judge Tunheim has already ruled that MEnD’s very structure

raises fact issues for trial of deliberate indifference with respect to MEnD’s customs and

practices. Lynas , 2020 WL 4816375, at *13. Thus, it is not only imperative that a

diligent and honest production of documents be made for purposes of this case, but there

are also larger and extremely serious public health concerns that cannot be ignored.

Searching MEnD’s Sherburne County hard drives and servers and Dr. Leonard’s work

and home hard drives is proportional to the incredibly serious needs of this case.

       B.     Discovery sanctions are warranted.

       Federal Rule of Civ. P. 37(a)(5) permits a sanction for the granting of a motion to

compel. Rule 37(b) permits a sanction for failure to comply with a motion to compel.

Rule 37(e) permits a sanction for failure to preserve electronic evidence. Given the

record in this case, it would be within the Court’s discretion to sanction MEnD and/or Dr.


                                            23
      CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 24 of 26




Leonard for their conduct under some or all of these rules. This is not the first time

MEnD has been sued for jail suicide, and it should have an understanding of its

preservation and discovery obligations.

         Through Dr. Leonard’s own testimony on behalf of MEnD, he admitted that

MEnD did not even diligently search for emails until ORDERED to do so:

         Q.     And when was the first time that you would have done this exhaustive
                search for Dylan Brenner’s emails?

         A.     I don’t remember the exact day but it was whenever we were instructed to
                do so.

         Q.     After the court ordered you to do so?

         A.     To search for emails related to Dylan Brenner?

         Q.     Correct.

         A.     I believe so.45

This testimony buttresses Dr. Leonard’s own testimony, as discussed above, that he

cannot even say he has personally looked through his own emails. MEnD has also

provided Plaintiffs with no showing that it has made any diligent attempt to search for

deleted or destroyed data. All of this information should have been searched for and

preserved immediately after Brenner’s suicide. “The duty to preserve evidence arises …

before litigation when a party reasonably should know that the evidence may be relevant

to anticipated litigation.” Wagoner v. Black & Decker (U.S.), Inc., 2006 WL 2289983 at 3

(D. Minn. 2006), citing Silverstri v. Gen. Motors Corp., 271 F.3d 583, 591 (4th Cir.



45
     T. Leonard Dep. at 91:15-24.

                                              24
   CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 25 of 26




2001).

         While Plaintiffs were initially prepared to suggest that the Court should reserve

ruling on which party is responsible for bearing the costs of this inspection pending the

inspection’s results, MEnD’s failure to satisfy its obligations in light of prior court orders

changes Plaintiffs’ position. At the very least, MEnD’s sanction should be to pay the

costs associated with the forensic inspection Plaintiffs’ seek here. Plaintiffs also urges

the Court to also consider a more severe sanction to deter MEnD from failing to take its

discovery obligations seriously.

                                          Conclusion

         Plaintiffs ask the Court to find that Plaintiffs seek relevant and proportional

discovery responsive to Request No. 1 and issue the following Order:

         1.     MEnD shall make its Sherburne County work station hard drives and server

hard drive(s) available for forensic copying by Secure Data within 14 days of this Order;

         2.     Dr. Leonard shall make his own work and personal computer hard drives

available for copying by Secure Data within 14 days of this Order;

         3.     Secure Data shall be permitted to search those copies for documents and

emails containing the following search terms: Brenner, Dylan Brenner, DB, Dylan James

Brenner, 12157,          /1985. Secure Data shall also be permitted to search for metadata

reflecting the destruction of emails/documents regarding this information;

         4.     Secure Data will provide all search-responsive documents and emails to

MEnD’s counsel for a privilege review;

         5.     MEnD’s counsel will provide all non-privileged documents to Plaintiffs


                                               25
   CASE 0:18-cv-02383-NEB-ECW Document 156 Filed 08/31/20 Page 26 of 26




with a privilege log, and provide the privileged documents to the Court for an in camera

review, and Plaintiffs shall be permitted to submit a letter brief challenging any privilege

designation on the basis of the privilege log;

       6.     Any additional non-privileged documents will be provided to Plaintiffs’

counsel;

       7.     MEnD, Dr. Leonard, and/or their insurer shall be required to pay the costs

of the forensic copying and inspection; and

       8.     For all other sanctions the Court deems just and appropriate within its

discretion.

Dated: August 31, 2020


NEWMARK STORMS DWORAK LLC                          SIEBENCAREY, P.A.

/s/ Jeffrey S. Storms                              /s/ Jeffrey M. Montpetit
Jeffrey S. Storms, #387240                         Jeffrey M. Montpetit, #291249
Paul C. Dworak, #391070                            901 Marquette Avenue, Suite 500
100 South Fifth Street, Suite 2100                 Minneapolis, MN 55402
Minneapolis, MN 55402                              Telephone: 612.333.4500
Telephone: 612.455.7050                            Fax: 612.455.7051
Fax: 612.455.7051                                  jeffrey.montpetit@knowyourrights.com
jeff@newmarkstorms.com
paul@newmarkstorms.com

                            ATTORNEYS FOR PLAINTIFFS




                                              26
